Citation Nr: 0801412	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  06-03 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that two claims other than the claims 
presently on appeal were decided in the April 2005 rating 
decision.  A claim for service connection for residuals of a 
left hand fragment wound was granted and a claim for service 
connection for chronic obstructive pulmonary disease was 
denied.  The veteran has not appealed any aspect of either of 
these decisions in his notice of disagreement or his formal 
appeal.  Therefore, the RO decisions of these two noted 
claims are not before the Board for this appeal.

After the veteran filed his notice of disagreement, the RO 
determined that he was entitled to service connection for 
generalized anxiety disorder based on the findings of a 
January 31, 2005, VA PTSD examination.  In December 2005 the 
RO issued a separate rating decision granting service 
connection for generalized anxiety disorder (claimed as 
PTSD), and assigned a 10 percent disability rating effective 
October 7, 2004, the date the veteran's claim was received by 
VA.  This separate decision is not part of the appeal of the 
April 2005 RO decision.


FINDINGS OF FACT

1.  The veteran's hearing loss was first objectively 
identified many years after his discharge from service and is 
not the result of a disease or injury in service.

2.  The veteran does not report symptoms of tinnitus and 
tinnitus is not diagnosed.

3.  The veteran does not have a diagnosis of PTSD, but does 
have diagnosed generalized anxiety disorder.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active service and sensorineural hearing 
loss may not be presumed to be of service onset.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2. Tinnitus was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claims on appeal.  It is reasonable to conclude that the 
Board has not overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
veteran's claims or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against any claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  With respect to the veteran's claims addressed 
herein, VA has met all statutory and regulatory notice and 
duty to assist provisions, or can rebut a presumption of any 
prejudicial error identified.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007); Sanders v. 
Nicholson, 487 F. 3d 881, 889 (2007) (any error in providing 
VCAA notice is presumed prejudicial and the Secretary has the 
burden to show that the error was not prejudicial to the 
claimant).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) VA must specifically 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  When a claim is for 
service connection, VA must also provide notice that a 
disability rating and an effective date will be assigned for 
an award of benefits if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice 
should be provided to a claimant before an initial 
unfavorable agency of original jurisdiction decision on a 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Lack of prejudicial harm for failure to provide proper notice 
may be established by showing (1) that any defect was cured 
by actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  See Sanders, supra.

In November 2004, VA sent to the veteran a timely VCAA notice 
letter that satisfied all the requirements noted above except 
that it did not advise the veteran that a disability rating 
and an effective date for an award of benefits would be 
assigned with an award of service connection.  See Dingess, 
supra.  The Board has concluded that the preponderance of the 
evidence is against the veteran's claims and benefits cannot 
be awarded as a matter of law, so any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess and Sanders, both 
supra.  Accordingly, the Board concludes that the presumption 
of prejudice for failure to provide complete notice is 
rebutted.  See Sanders, supra.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on a claim, as defined by law.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
The veteran had VA medical examinations in January 2005.  The 
veteran's VA and private medical records have been obtained 
to the extent available.  There is no indication in the 
record that any additional evidence relevant to the veteran's 
claims is available but is not part of the claims file.  Id.  
The Board finds that the current medical evidence in the 
record is adequate for purposes of rendering a decision on 
appeal of the RO decisions concerning the veteran's claims.

It is reasonable to conclude that any failure on the part of 
VA to provide additional notice or assistance, if alleged, 
would not affect the outcome of the decisions concerning the 
veteran's claims decided herein.  Therefore, such failure, if 
identified, would be harmless error.  See Mayfield, supra.

The Merits of the Claims

The veteran asserts that he has bilateral hearing loss and 
tinnitus that he incurred during his military service, and 
that he suffers from PTSD as a result of his service.

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2007).  Service connection may be 
granted for a disability first diagnosed after service when 
all of the evidence, including that pertinent to service, 
shows that the disability was incurred in service.  See 
38 C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In order to establish direct service connection, there must 
be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or an injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The second and third elements 
noted above can be demonstrated through a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).

Bilateral Hearing Loss and Tinnitus

The medical evidence in the veteran's claims file concerning 
his claimed hearing loss and tinnitus is limited to a January 
2005 VA audiology examination with a March 2005 supplemental 
report.  The examining audiologist noted that the veteran 
reported noise exposure during his military service from 1965 
to 1967 from artillery, explosives, rifle fire, and machine 
guns.  The veteran said he had worked running a steel-cutting 
machine before service, and that he returned to factory work 
after service until October 2004.  The veteran said hearing 
protection was available sometimes.  The veteran told the 
examiner that his hearing loss had started to become apparent 
to him about fifteen years before the examination, or around 
1990.

The examiner's objective findings included severe high 
frequency sensorineural hearing loss bilaterally with 
excellent word recognition.  The examiner reported that the 
veteran denied having symptoms of tinnitus.  After reviewing 
the claims file, and particularly noting that the veteran's 
military separation medical examination showed normal hearing 
indicating the absence of acoustic damage, the examiner 
concluded that it is not likely that the veteran's high 
frequency hearing loss is related to his military service.

Regarding the veteran's experience of his hearing loss, the 
Board acknowledges that the veteran is competent to give 
evidence about his current symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  

The medical evidence shows that the veteran did not have 
hearing loss upon his separation from service, and the 
veteran reported that the onset of his hearing loss was 
around 1990, many years after his military service and long 
after the one year presumptive period for sensorineural 
hearing loss.  Since the medical evidence does not establish 
a causal connection between the veteran's military service 
and his hearing loss, there is no basis for a grant of 
service connection for sensorineural hearing loss on a 
presumptive basis, and the veteran denied having tinnitus 
upon 2005 his examination by the VA audiologist, the Board 
concludes that the evidence does not establish that the 
veteran has bilateral hearing loss and tinnitus that were 
incurred or aggravated by his military service.  See Hickson, 
supra.

PTSD

Establishment of service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2007).

The veteran had a VA PTSD examination in January 2005.  The 
examining psychologist concluded that the veteran does not 
meet the criteria for a diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a), but that he meets the criteria for a 
diagnosis of generalized anxiety disorder with secondary 
alcohol abuse/dependency.  The psychologist opined that the 
veteran's diagnosed condition is directly related to his 
experiences in Vietnam.  The evidence of record does not 
otherwise contain a diagnosis of PTSD.

As noted in the introduction to this decision, the veteran 
has received an award of service connection for his diagnosed 
generalized anxiety disorder.  Since he does not have a 
diagnosis of PTSD, the Board cannot conclude that PTSD was 
incurred in or aggravated by the veteran's military service.  
See 38 C.F.R. § 3.304(f) (2007).

For the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the veteran's claims for which 
denial is herein upheld.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claims, 
and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  See Gilbert, 
supra.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


